Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 1 of 27. PageID #: 1038



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
                                                                  :
 SOURYANA KOUIDER,                                                :   CASE NO. 1:19-cv-02294
 on behalf of her minor child, Y.C.                               :
                                                                  :
                       Plaintiff,                                 :
                                                                  :
 v.                                                               :   OPINION & ORDER
                                                                  :   [Resolving Docs. 36, 45]
 PARMA CITY SCHOOL DISTRICT                                       :
 BOARD OF EDUCATION, et al.,                                      :
                                                                  :
                       Defendants.                                :
                                                                  :
 ------------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Plaintiff Souryana Kouider sues Parma School District Board of Education and a

 school-resource officer, Antonio Baez, on behalf of her minor child, Y.C. Plaintiff brings

 federal constitutional and state-law claims arising out of an incident in which Y.C. had an

 emotional outburst during recess. During the outburst, Plaintiff alleges that Defendant

 Baez physically restrained Y.C. and then escorted Y.C. to the principal’s office. In the

 principal’s office, Plaintiff alleges that Defendant Baez intentionally sprayed Y.C. in the

 face with a juice box.

           Defendants Baez and the School District separately move for summary judgment on

 all claims. 1 Plaintiff opposes, 2 and Defendants reply. 3

           For the following reasons, the Court GRANTS IN PART and DENIES IN PART

 Defendants’ motions for summary judgment.



           1
             Doc. 36 (Parma); Doc. 45 (Baez).
           2
             Doc. 48; Doc. 49.
           3
             Doc. 52 (Parma); Doc. 53 (Baez).
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 2 of 27. PageID #: 1039

 Case No. 1:19-cv-02294
 Gwin, J.

                                                Background

         At the relevant time, Plaintiff Y.C. was an 8-year-old, third-grade student at John

 Muir Elementary School in the Parma City School District (“School District”). 4 Y.C. has

 anxiety and Attention-Deficit Hyperactivity Disorder, and he has had behavioral problems

 at school since the first grade. 5 Y.C. is Arab-American. 6

   I.    Playground Incident

         On September 18, 2019, during recess, Y.C. played atop the school’s jungle gym

 and refused to let girl students use the jungle-gym slides. 7 Y.C. called other students names

 and ultimately “got[] a little bit physical and started to push and kind of kick people.” 8

         Meanwhile, the School District’s lead school-resource officer, Defendant Antonio

 Baez, was at John Muir to train a new school-resource officer, Nonparty Nick Santora. 9

 Officers Baez and Santora were leaving the school when they heard a child screaming at

 the jungle gym. 10 They turned back to assist. 11 Defendant Baez climbed the jungle gym

 and confronted Y.C. 12 Baez convinced Y.C. to sit down, and Baez and Y.C. went down the

 slide together. 13




         4
           Doc. 38 at 8, 34; Doc. 43 at 8.
         5
           Doc. 38 at 16-23, 27, 33; Doc. 39 at 16; Doc. 40 at 11-12.
         6
           Doc. 39 at 11.
         7
           Doc. 41 at 40.
         8
           Doc. 42 at 15.
         9
           Doc. 41 at 31-32; Doc. 44 at 13.
         10
            Doc. 41 at 39.
         11
              Id.
         12
            Doc. 41 at 41; Doc. 42 at 16.
         13
            Doc. 41 at 41-42; Doc. 42 at 16.
                                                     -2-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 3 of 27. PageID #: 1040

 Case No. 1:19-cv-02294
 Gwin, J.

         Y.C. ran off to a parking lot area. 14 Santora apprehended Y.C., and then Santora and

 Defendant Baez escorted Y.C. to a bench. 15 The officers restrained Y.C. on the bench

 while Y.C. was “screaming, yelling, spitting, [and] doing all sorts of things.” 16

         At one point, Baez held Y.C.’s shirt over Y.C.’s face. 17 Baez later said that this was

 to prevent Y.C.’s spitting. 18 The school’s “behavior analyst,” Hollee Anderson, later opined

 that Baez’s shirt-over-the-face technique was inappropriate and filed an abuse report

 against Baez. 19

   II.   Principal’s Office Juice-Squirting

         Santora and Defendant Baez escorted Y.C. to Principal Karl Schneider’s office. 20

 Once in the principal’s office, Officers Baez and Santora sat Y.C. in a chair between

 them. 21 Y.C. continued his temper tantrum—flailing at the officers, screaming that he

 wanted his “red Doritos,” and trying to escape the office. 22 At one point, Y.C. dove under

 a table and unplugged cords from the wall. 23 According to Y.C., the officers pulled Y.C.

 out from under the table by his feet and ankles. 24 Principal Schneider left the office to look

 for the red Doritos. 25 He returned with Y.C.’s lunch bag, but the red Doritos were not in it,

 so Schneider left again to continue the search. 26



         14
            Doc. 42 at 16; Doc. 44 at 43.
         15
            Doc. 42 at 17; Doc. 44 at 43.
         16
            Doc. 42 at 17.
         17
              Id.
         18
            Doc. 41 at 44.
         19
            Doc. 42 at 5-7, 17-18; Doc. 43 at 22-23, 48-49.
         20
            Doc. 41 at 44.
         21
            Id. at 50.
         22
            Doc. 40 at 16-19; Doc. 41 at 50; Doc. 44 at 44.
         23
            Doc. 40 at 18; Doc. 41 at 48.
         24
            Doc. 40 at 18.
         25
            Doc. 41 at 50; Doc. 44 at 44.
         26
            Doc. 41 at 51-52.
                                                     -3-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 4 of 27. PageID #: 1041

 Case No. 1:19-cv-02294
 Gwin, J.

         While Principal Schneider looked for the Doritos, Defendant Baez offered Y.C. the

 contents of his lunch bag, including a Capri Sun juice pouch (“juice box”). 27 The Parties

 dispute what happened next.

         In Y.C.’s version, Officer Baez inserted the straw into the juice box and took a sip. 28

 Baez handed the juice box to Y.C. but Y.C. did not want it, so Y.C. put the juice box down

 on the floor. 29 According to Y.C., Defendant Baez then picked up the juice box and

 sprayed it on Y.C. 30

         In Defendant Baez’s version, Baez offered Y.C. the juice box, but Y.C. did not want

 it, so Baez placed the juice box on a nearby table. 31 When Baez looked away, Y.C.

 grabbed the juice box and intentionally sprayed Baez and Santora. 32 Baez then grabbed

 the juice box, and, when Y.C. tried to hang on, Y.C. “sprayed himself . . . underneath his

 chin.” 33

         Nonparty Santora originally corroborated Baez’s version in incident reports. 34

 However, Santora later recanted. In his deposition, Santora testified that, in creating the

 incident reports, Baez had pressured Santora to present the facts in a light favorable to

 Baez. 35 But Santora testified that the juice-squirting incident actually transpired as follows:

         From what I saw, Tony [Baez] put the straw in. It looked like he may have
         taken a sip, I’m not sure. He gave the juice box to the kid. The kid grabbed
         it with two hands, started spraying it all over Tony, the desk, slightly me.


         27
            Doc. 41 at 52, 57-58.
         28
            Doc. 40 at 20.
         29
            Id. at 23-24.
         30
            Id. at 20.
         31
            Doc. 41 at 58.
         32
              Id.
         33
            Doc. 41 at 62.
         34
            Doc. 44 at 42, 80, 82.
         35
            Id. at 46-47.
                                                -4-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 5 of 27. PageID #: 1042

 Case No. 1:19-cv-02294
 Gwin, J.

         Tony grabbed it, ripped it out of the kid’s hands, and sprayed it up and down
         on the kid’s face. 36

         The Parties also dispute whether Defendant Baez called Y.C. a “DACA” in the

 principal’s office. DACA is an acronym for Deferred Action for Child Arrivals—a federal

 immigration policy. In depositions, Y.C.’s sister testified that Baez pejoratively called Y.C.

 a DACA during the incident. 37 However, Y.C. himself testified that he was not called a

 DACA, 38 and both Baez and Santora deny calling Y.C. a DACA. 39

         After the juice-squirting incident, Principal Schneider returned and gave Y.C. his

 Doritos and some cold water. 40 A school official contacted Y.C.’s father, who took Y.C.

 home. 41 The school suspended Y.C. for 10 days. 42

  III.   Lawsuit Against the School District and Officer Baez

         On October 1, 2019, Plaintiff Souryana Kouider sued on Y.C.’s behalf against

 Defendants Baez and the School District for the September 18, 2019 incidents. 43 Plaintiff

 sues Baez in his official and individual capacities, claiming that Baez violated Y.C.’s Fourth

 and Fourteenth Amendment rights (Counts I – II). Plaintiff sues the School Board for

 inadequately training Defendant Baez and Officer Santora (Count III). Finally, Plaintiff

 brings supplemental state-law claims against both Defendants for intentional infliction of

 emotional distress, assault, and battery (Counts IV – V).




         36
            Id. at 17.
         37
            Doc. 38 at 54.
         38
            Doc. 40 at 28.
         39
            Doc. 41 at 15; Doc. 44 at 11.
         40
            Doc. 41 at 49; Doc. 43 at 44.
         41
            Doc. 43 at 44.
         42
              Id.
         43
              Doc. 1. Plaintiff later amended her complaint. Doc. 25.
                                                       -5-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 6 of 27. PageID #: 1043

 Case No. 1:19-cv-02294
 Gwin, J.

         On June 22, 2020, Defendants Baez and the School District separately moved for

 summary judgment on all claims. 44 Plaintiff opposes, 45 and Defendants reply. 46

                                     Summary Judgment Standard

         Summary judgment is appropriate where the movant shows that there is no genuine

 dispute as to any material fact and that the movant is entitled to judgment as a matter of

 law. 47 In response to a summary judgment motion properly supported by evidence, the

 nonmoving party is required to present some “significant probative evidence which makes

 it necessary to resolve parties’ differing versions of the dispute at trial.” 48 The Court

 construes all evidence in the light most favorable to the nonmoving party. 49

                                                Discussion

   I.    Abandoned Claims

         Plaintiff did not address Defendants’ motions for summary judgment on the

 following claims: equal protection claims on the basis of disability against both Defendants

 (Count I); intentional infliction of emotional distress against the School District (Count IV);

 and assault and battery against the School District (Count V).

         Plaintiff has therefore abandoned these claims. 50 The Court GRANTS Defendants’

 motion for summary judgment as to these claims.




         44
            Doc. 36 (Parma); Doc. 45 (Baez).
         45
            Doc. 48; Doc. 49.
         46
            Doc. 52 (Parma); Doc. 53 (Baez).
         47
            Fed. R. Civ. P. 56(a).
         48
            Harris v. Adams, 873 F.2d 929, 931 (6th Cir. 1989).
         49
            Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 601 (1986).
         50
            See Sancap Abrasives Corp. v. Swiss Indus. Abrasives Grp., 68 F. Supp. 2d 853, 862 (N.D. Ohio
 1999) (dismissing claims as abandoned where plaintiff failed to address, much less support, claims in
 response to summary judgment motion).
                                                    -6-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 7 of 27. PageID #: 1044

 Case No. 1:19-cv-02294
 Gwin, J.

   II.   Constitutional Claims (Counts I – III)

         Defendants move for summary judgment on all federal constitutional claims (Counts

 I – III). The Court considers Defendant Baez’s motion first, followed by Defendant School

 District’s motion.

               42 U.S.C. § 1983 Claims Against Officer Baez (Counts I – II)

         As a preliminary matter, the Court notes that Plaintiff has sued Officer Baez

 individually and in his official capacities as an employee of the School District.

               1. Official Capacity Claims

         Suing a government employee in his official capacity ”generally represent[s] only

 another way of pleading an action against an entity of which an officer is an

 agent.” 51 “[W]hen a § 1983 complaint asserts a claim against a government entity and a

 government official in his official capacity, federal courts will dismiss the official-

 capacity claim.”52

         Here, Plaintiff has sued Defendant School District directly with a Monell failure-to-

 train claim. Therefore, Plaintiff’s claims against Defendant Baez in his official capacity are

 redundant and are hereby DISMISSED.

               2. Individual Capacity Claims - Merits

         With respect to Plaintiff’s § 1983 claims asserted against Defendant Baez in his

 individual capacity, Defendants argue that Plaintiff’s claims fail on the merits. 53 Defendant



         51
             Kentucky v. Graham, 473 U.S. 159, 165 (1985) (quoting Monell v. Dep’t of Soc. Servs. of the City
 of N.Y., 436 U.S. 658, 690 n. 55 (1978)).
          52
             Brooks v. Skinner, 139 F. Supp. 3d 869, 890 (S.D. Ohio 2015) (citing Doe v. Claiborne Cty.,
 Tenn. By & Through Claiborne Cty. Bd. of Educ., 103 F.3d 495, 509 (6th Cir. 1996)); accord Agema v. City of
 Allegan, No. 1:12-CV-417, 2015 WL 1022084, at *2 (W.D. Mich. Mar. 9, 2015) (collecting cases).
         53
              Doc. 36-1 at 9; Doc. 45 at 18-22.
                                                     -7-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 8 of 27. PageID #: 1045

 Case No. 1:19-cv-02294
 Gwin, J.

 Baez also argues that he is entitled to qualified immunity on these claims. 54 The Court first

 considers the merits arguments.

         Plaintiff brings her constitutional claims under 42 U.S.C. § 1983. To recover

 under § 1983, a plaintiff must prove that a defendant, while acting under color of state law,

 violated rights secured by the Constitution or laws of the United States. 55

         In this case, there is no question that Defendant Baez was acting under color of state

 law at the time of the events in question. The relevant question therefore is whether

 Defendant Baez violated Y.C.’s rights secured by the Constitution or laws of the United

 States. At the summary-judgment stage, the Court considers whether Plaintiff has at least

 created a dispute of fact as to each claim’s required elements.

                    a. Equal Protection Claim (Count I)

         Plaintiff brings an equal protection claim against Defendant Baez. Plaintiff alleges

 Defendant Baez “targeted” Y.C. because Y.C. is an Arab-American. 56 Plaintiff says that the

 Court can infer Baez’s discriminatory intent because Baez pejoratively called Y.C. a

 DACA. 57

         In Defendants’ motions for summary judgment, Defendants argue that Plaintiff’s

 equal protection claim fails because Plaintiff has adduced no admissible evidence that

 anyone called Y.C. a DACA. 58




         54
              Doc. 45 at 16.
         55
             See Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).
         56
             Doc. 25 at 7.
          57
             Doc. 49 at 16. “‘DACA’ is an acronym for Deferred Action for Child Arrivals but is used
 pejoratively by [school resource officers] based on the ethnicity and ancestry of the parents of [Y.C.].” Doc.
 25 at 4.
          58
             Doc. 36-1 at 10-11; Doc. 45 at 20.
                                                       -8-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 9 of 27. PageID #: 1046

 Case No. 1:19-cv-02294
 Gwin, J.

         The Equal Protection Clause prohibits state conduct that discriminates on the basis

 of membership in a suspect class, such as race and national origin. 59 To prove an equal

 protection claim, a plaintiff must demonstrate “intentional and arbitrary discrimination” by

 the state; that is, he must demonstrate that he “has been intentionally treated differently

 from others similarly situated and that there is no rational basis for the difference in

 treatment.”60 A court may consider derogatory, racially-inflected comments in determining

 whether a state officer acts with discriminatory purpose. 61

         In this case, Plaintiff’s allegations, properly supported, could state an equal

 protection claim. Plaintiff argues that Baez pejoratively called Y.C. a DACA during the

 incident in the principal’s office. 62 This racially-inflected comment would tend to show

 that Baez acted with a discriminatory purpose.

         However, Plaintiff does not properly support the equal protection claim. Plaintiff

 offers no admissible corroboration that Defendant Baez called him a DACA. During Y.C.’s

 deposition, Y.C. stated that he did not remember being called a DACA. 63 And both Baez

 and Santora deny calling Y.C. a DACA. 64




         59
              See Washington v. Davis, 426 U.S. 229, 239 (1976).
         60
              Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000); see also McCleskey v. Kemp, 481
 U.S. 279, 292 (1987).
         61
              See, e.g., Bennett v. City of Eastpointe, 410 F.3d 810, 831 (6th Cir. 2005) (“[S]ummary judgment
 was particularly inappropriate because of the alleged racial tones to the officer[s’] conduct.”); King v. City of
 Eastpointe, 86 F. App’x 790, 803 (6th Cir. 2003) (“Although the question is close, the evidence of the use of a
 possibly racial epithet raises an issue of fact as to whether [a defendant’s] actions . . . were based on race.”);
 Carrasca v. Pomeroy, 313 F.3d 828, 834 (3d Cir. 2002) (observing that a factfinder could determine that an
 officer’s reference to plaintiffs as “Mexicans” was stated as a pejorative racial slur and demonstrated a racially
 discriminatory purpose).
           62
              Doc. 25 at 4; Doc. 49 at 16.
           63
              Doc. 40 at 27-28.
           64
              Doc. 41 at 15; Doc. 44 at 11.
                                                        -9-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 10 of 27. PageID #: 1047

  Case No. 1:19-cv-02294
  Gwin, J.

          Plaintiff’s only evidence that a school resource officer called Y.C. a DACA comes

  from Y.C.’s sister’s deposition. 65 Y.C.’s sister stated that Y.C. had told her that a school-

  resource officer had called Y.C. a DACA. 66

          However, because Y.C.’s sister’s statement is inadmissible hearsay, the Court does

  not consider it at the summary-judgment stage. Federal Rule of Evidence 801 defines

  hearsay as “a statement that (1) the declarant does not make while testifying at the current

  trial or hearing; and (2) a party offers in evidence to prove the truth of the matter asserted in

  the statement.”67 In the Sixth Circuit, ”it is well established that a court may not consider

  hearsay when deciding a summary judgment motion.” 68

          Y.C.’s sister’s statement is an out-of-court statement introduced to prove the truth of

  the matter asserted—that a school-resource officer called Y.C. a DACA. The statement is

  therefore hearsay, and Plaintiff fails to explain how the statement would be admissible

  under one of the Rule 803 and 804 hearsay rule exceptions. 69

          Accordingly, Plaintiff finds no admissible evidence to support her equal protection

  claim. The Court GRANTS Defendants’ motion for summary judgment on Plaintiff’s equal

  protection claim.




          65
               Y.C.’s mother’s deposition also references the DACA comment, Doc. 39 at 26-27, but Plaintiff’s
  summary-judgment opposition does not rely on her testimony. In any event, Y.C.’s mother’s statement suffers
  the same hearsay problem as Y.C.’s sister’s testimony.
            66
               Doc. 38 at 53-54.
            67
               Fed. R. Evid. 801(c).
            68
               Tranter v. Orick, 460 F. App’x 513, 514 (6th Cir.2012). Although some forms of hearsay may be
  considered (affidavits, depositions, answers to interrogatories), the evidence must be admissible at
  trial. Id. In other words, the evidence need not be in admissible form, but its content must be
  admissible. Id. at 515 (quoting Bailey v. Floyd Cnty. Bd. of Educ., 106 F.3d 135 (6th Cir.1997)).
            69
               Statements that are properly considered hearsay are inadmissible unless they fall within one of the
  exceptions to the hearsay rule found in Rules 803 and 804. Fed. R. Evid. 802, 803–804.
                                                       -10-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 11 of 27. PageID #: 1048

  Case No. 1:19-cv-02294
  Gwin, J.

                     b. Substantive Due Process Claim (Count I)

          Plaintiff brings a substantive due process claim against Defendant Baez. 70 Plaintiff

  alleges that Defendant Baez violated Y.C.’s substantive due process right to bodily integrity

  when Baez sprayed Y.C. with juice and tried to cover it up. 71

          Public school students have the substantive due process right “to be free of state

  intrusions into realms of personal privacy and bodily security.” 72 In the Sixth Circuit,

  courts evaluate such claims under the “shocks the conscience” standard. 73 That is, to raise

  a material issue of fact as to whether Defendant Baez violated Y.C.’s rights to personal

  security and freedom from abuse at the hands of state officials, Plaintiff “must identify

  conduct that is ‘so brutal, demeaning, and harmful as literally to shock the conscience.’” 74

          In assessing what conduct “shocks the conscience,” there is no “calibrated yard

  stick.” 75 But generally speaking, “[c]onduct shocks the conscience if it ‘violates the

  decencies of civilized conduct.’” 76 Actions that shock the conscience are generally so

  brutal and offensive that they do not comport with traditional ideas of fair-play and

  decency. 77

          The Sixth Circuit has set a high bar for conduct that shocks the conscience. 78 For

  instance, in Lillard v. Shelby Cty. Bd. of Educ., the Sixth Circuit concluded that a teacher’s



          70
               Doc. 25 at 7.
          71
               Id.; Doc. 49 at 18-22.
          72
             Webb v. McCullough, 828 F.2d 1151, 1158 (6th Cir. 1987).
          73
             Domingo v. Kowalski, 810 F.3d 403, 410 (6th Cir. 2016).
          74
             Id. (quoting Webb, 828 F.2d at 1158).
          75
             Cty. of Sacramento v. Lewis, 523 U.S. 833, 846 (1998).
          76
             Range v. Douglas, 763 F.3d 573, 589 (6th Cir. 2014) (quoting Lewis, 523 U.S. at 846-47).
          77
             Id. at 589-90.
          78
             In Domingo v. Kowalski, the Sixth Circuit found that a special education teacher’s conduct did not
  “shock the conscience” where the teacher was accused of “gagging one student with a bandana to stop him
  from spitting, strapping another to a toilet to keep her from falling from the toilet, and forcing yet another to
                                                         -11-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 12 of 27. PageID #: 1049

  Case No. 1:19-cv-02294
  Gwin, J.

  single slap of student did not violate the student’s substantive due process rights. 79 Further,

  the Sixth Circuit held that the same teacher’s rubbing of a separate student’s stomach,

  accompanied by a sexually suggestive remark, did not violate the student’s substantive due

  process rights. 80

           In the school context, the Sixth Circuit has adopted two distinct frameworks for

  assessing whether a student’s constitutional claim “shocks the conscience”: one for

  excessive corporal punishment, the other for educational techniques involving force. 81

           Neither framework quite fits the instant case’s juice-squirting incident. The alleged

  juice-squirting was arguably not corporal punishment, and it certainly was not an

  educational technique. Nonetheless, the Court briefly considers how each test bears on

  the facts of this case.

           Under the corporal punishment inquiry, courts assessing whether conduct shocks

  the conscience consider “whether the force applied caused injury so severe, was so

  disproportionate to the need presented, and was so inspired by malice or sadism rather

  than a merely careless or unwise excess of zeal that it amounted to a brutal and inhumane

  abuse of official power literally shocking the conscience.” 82

           Applied here, the corporal punishment test tends to suggest that Baez’s alleged

  conduct was conscience-shocking. There is a dispute of fact whether Y.C.’s emotional




  sit with her pants down on a training toilet in full view of her classmates to assist her with toilet-training.”
  810 F.3d at 406, 410-11.
           79
              Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996).
           80
              Id.
           81
              Domingo, 810 F.3d at 411.
           82
              Webb, 828 F.2d at 1158 (quoting Hall, 621 F.2d at 613).
                                                          -12-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 13 of 27. PageID #: 1050

  Case No. 1:19-cv-02294
  Gwin, J.

  injury was severe; there was no need for the juice-squirting; and there is a dispute of fact

  whether Baez’s conduct was inspired by malice or sadism.

          The second school-setting framework considers whether educational techniques

  involving force shock the conscience. The test asks:

          a) Was there a pedagogical justification for the use of force?;
          b) Was the force utilized excessive to meet the legitimate objective in this
          situation?;
          c) Was the force applied in a good-faith effort to maintain or restore discipline
          or maliciously and sadistically for the very purpose of causing harm?; and
          d) Was there a serious injury? 83

          This second test also suggests that Baez’s alleged conduct was conscience-shocking.

  As to the first factor, there is no arguable pedagogical justification for spraying a child with

  juice. The second factor is inapplicable. As to the third factor, there is a dispute of fact

  whether Officer Baez’s actions were malicious and sadistic. As to the fourth factor, there

  was arguably a serious injury or at least a factual dispute regarding one.

          Thus, the two above-mentioned tests suggest that Plaintiff has demonstrated a

  factual dispute as to whether Defendant Baez’s conduct shocks the conscience. On the

  other hand, this remains a close question in light of Sixth Circuit precedent that raises the

  bar high for conscience-shocking behavior.

          Ultimately, the Court concludes that Plaintiff’s substantive due process claims

  survive Defendants' motions for summary judgment. The Court is swayed by the fact that

  Y.C.’s disability makes him especially vulnerable and that Baez’s alleged conduct was

  unjustifiable. Indeed, “conduct intended to injure in some way unjustifiable by any


          83
            Domingo, 810 F.3d at 411 (quoting Gottlieb ex rel. Calabria v. Laurel Highlands Sch. Dist., 272
  F.3d 168, 173 (3d Cir. 2001)).

                                                     -13-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 14 of 27. PageID #: 1051

  Case No. 1:19-cv-02294
  Gwin, J.

  government interest is the sort of official action most likely to rise to the conscience-

  shocking level.” 84

          Accordingly, as to the merits arguments, the Court DENIES Defendants’ motions for

  summary judgment on the substantive due process claims. The Court discusses Defendant

  Baez’s qualified immunity argument below.

                  c. Fourth Amendment Claims (Count II)

          Plaintiff brings a Fourth Amendment claim against Defendant Baez. 85 In her

  complaint and opposition brief, Plaintiff is ambiguous as to whether her Fourth

  Amendment claim is an excessive force claim or an unlawful seizure claim. 86 The Court

  considers each potential claim in turn.

                         i.    The Court Dismisses Plaintiff’s Excessive Force Claim as
                               Duplicative of His Substantive Due Process Claim.

          Where claims for excessive force have been asserted by public school students

  against public school employees, the Sixth Circuit, consistent with other circuit courts, has

  applied the shocks-the-conscience standard to determine whether liability should

  exist. 87 Where plaintiffs have brought both Fourth Amendment excessive force claims and




          84
              Lewis, 523 U.S. at 847 (emphasis added).
          85
              Doc. 25 at 8-9.
           86
              See id.; Doc. 49 at 22; cf. Humphrey v. Mabry, 482 F.3d 840, 848-51 (6th Cir.2007) (analyzing
  unlawful seizure and excessive force claims separately).
           87
              Nolan v. Memphis City Sch., 589 F.3d 257, 269 (6th Cir.2009) (applying the shocks-the-
  conscience standard to § 1983 claims premised on allegations of physical abuse of a student by a
  teacher); Lillard v. Shelby Cnty. Bd. of Educ., 76 F.3d 716, 725 (6th Cir.1996) (applying the shocks-the-
  conscience standard even though “the record fail[ed] to reflect any legitimate disciplinary purpose
  occasioning the slap to” a student); see also C.N. v. Willmar Pub. Sch., 591 F.3d 624, 634 (8th Cir.2010)
  (“This circuit has generally analyzed claims alleging excessive force by public school officials under the
  rubric of substantive due process, however, and not the Fourth Amendment.”).
                                                      -14-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 15 of 27. PageID #: 1052

  Case No. 1:19-cv-02294
  Gwin, J.

  Fourteenth Amendment substantive due process claims, courts have dismissed the Fourth

  Amendment claims as duplicative. 88

          Accordingly, to the extent Plaintiff's Fourth Amendment claim is for excessive force,

  it is DISMISSED as a separate claim because it is more appropriately analyzed under the

  substantive due process claim in Count One using the “shocks-the-conscience” standard. 89

                        ii.    Plaintiff Fails to Give Enough Evidence for an Unlawful Seizure
                               Claim.

          The Court next considers Plaintiff’s remaining Fourth Amendment claim—unlawful

  seizure. 90 With Plaintiff’s unlawful seizure claim, Plaintiff alleges that Baez acted

  unreasonably when he physically restrained Y.C., pulled Y.C.’s shirt over his face, detained

  Y.C. in the principal’s office, and sprayed Y.C. with juice. 91 Plaintiff says Defendant’s

  actions caused Y.C. “severe emotional distress.” 92

          Defendants argue that Plaintiff’s Fourth Amendment claim fails because Defendant

  Baez acted reasonably. 93

          The Fourth Amendment protects “[t]he right of the people to be secure in their

  persons, houses, papers, and effects, against unreasonable searches and seizures . . . .” 94

  The Fourth Amendment applies to the school setting. 95



          88
             See H.M. v. Bd. of Educ. of the Kings Local Sch. Dist., No. 1:14-CV-64, 2015 WL 4624629, at *4
  (S.D. Ohio Aug. 3, 2015); Gohl v. Livonia Pub. Sch., 134 F. Supp. 3d. 1066, 1083 (E.D. Mich. 2015), aff'd,
  836 F.3d 672 (6th Cir. 2016).
          89
             See H.M., 2015 WL 4624629, at *4.
          90
             Id. at *3 (“The Court agrees that the Fourth Amendment excessive force claim is subject to the
  “shocks-the-conscience” analysis, but concludes that the Fourth Amendment unlawful seizure claim may be
  maintained as a separate claim at this time.”)
          91
             Doc. 25 at 8-9; Doc. 49 at 22.
          92
             Doc. 25 at 9.
          93
             Doc. 36-1 at 15; Doc. 45 at 17.
          94
             U.S. Const. Amend. IV.
          95
             See New Jersey v. T.L.O., 469 U.S. 325, 336-37 (1985).
                                                     -15-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 16 of 27. PageID #: 1053

  Case No. 1:19-cv-02294
  Gwin, J.

          The first question to consider is whether there was a “seizure” under the Fourth

  Amendment. A seizure generally occurs when, in view of all the surrounding

  circumstances, “a reasonable person would have believed that he was not free to leave.” 96

  In a school setting, the Fourth Amendment must be viewed differently. As one circuit court

  has explained:

          We must think about seizures differently in the school context, as students are
          generally not at liberty to leave the school building when they wish. . . . .
          To qualify as a seizure in the school context, the limitation on the student’s
          freedom of movement must significantly exceed that inherent in every-day,
          compulsory attendance. 97

          Here, Plaintiff’s allegations are sufficient to satisfy the burden of showing a plausible

  seizure exceeding that inherent in compulsory attendance. Plaintiff alleges that Defendant

  Baez restrained Y.C. by physically removing him from the playground and detaining him in

  the principal’s office. 98

          The next questions are whether that seizure was justified at its inception and

  whether the seizure was permissible in scope. 99 A seizure is “permissible in its scope

  when the measures adopted are reasonably related to the objectives of the [seizure] and

  not excessive[ ] . . . in light of the age and sex of the student and the nature of the

  infraction.” 100

          Here, Plaintiff fails to give sufficient evidence that the seizure was not permissible in

  its scope. At the playground, Y.C. had acted out on the jungle-gym slide. 101 After Baez


          96
               Michigan v. Chesternut, 486 U.S. 567, 573 (1988); see also United States v. Lopez–Medina, 461
  F.3d 724, 739 (6th Cir. 2006).
          97
             Couture v. Bd. of Educ. of Albuquerque Pub. Sch., 535 F.3d 1243, 1250-51 (10th Cir. 2008).
          98
             Doc. 42 at 17; Doc. 44 at 43. Doc. 41 at 44.
          99
             Edwards v. Rees, 883 F.2d 882, 884 (10th Cir. 1989); see also Couture, 535 F.3d at 1250.
          100
              T.L.O., 469 U.S. at 342.
          101
              Doc. 41 at 40.
                                                       -16-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 17 of 27. PageID #: 1054

  Case No. 1:19-cv-02294
  Gwin, J.

  convinced Y.C. to come off the jungle gym, Y.C. ran to a parking lot area. 102 After taking

  Y.C. to a bench, Y.C. began screaming and spitting. 103 Against this backdrop, Baez could

  reasonably require Y.C to go to the principal’s office.

          In sum, the evidence fails to create a dispute of fact whether the seizure was

  reasonable in scope. Accordingly, as to the merits argument, the Court GRANTS

  Defendants’ motion for summary judgment on Plaintiff’s Fourth Amendment unlawful

  seizure claim.

                 3. Individual Capacity Claims – Qualified Immunity

          Having found that Plaintiff’s substantive due process claim survives Defendants’

  motion for summary judgment on the merits, the Court turns to Defendant Baez’s qualified

  immunity argument.

          Under the doctrine of qualified immunity, government officials are not liable for

  civil damages “insofar as their conduct does not violate clearly established statutory or

  constitutional rights of which a reasonable person would have known.” 104

          The Supreme Court has described a two-part analysis for resolving government

  officials’ qualified immunity claims. First, a court must ask whether, taken in the light

  most favorable to the plaintiff, the defendant’s conduct violated a constitutional

  right. 105 Second, the court must determine whether the constitutional right was “clearly

  established” at the time of the defendant’s conduct. 106 A court may begin its analysis with



          102
               Doc. 42 at 16; Doc. 44 at 43.
          103
               Doc. 42 at 17.
           104
               Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
  (1982) (internal quotations omitted)).
           105
               Pearson v. Callahan, 555 U.S. 223, 232 (2009).
          106
                Id.
                                                      -17-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 18 of 27. PageID #: 1055

  Case No. 1:19-cv-02294
  Gwin, J.

  either prong, but both questions must be answered in the affirmative for liability to

  attach. 107

          As explained in the merits analysis above, Plaintiff has sufficiently alleged that

  Officer Baez’s conduct violated Y.C.’s substantive due process right to bodily integrity.

  Thus, the Court must determine whether this constitutional right was “clearly established”

  at the time of Baez’s conduct. 108

          With respect to the substantive due process claim, the right to be free from physical

  abuse at the hands of state actors in the school setting, particularly where it is not

  administered for any pedagogical purpose, is clearly established. 109 More specifically, in

  1987, the Sixth Circuit has held that:

          [T]he right to be free of state intrusions into realms of personal privacy and
          bodily security through means so brutal, demeaning, and harmful as literally
          to shock the conscience . . . [is c]learly recognized in persons charged with or
          suspected of crime and in the custody of police officers[. W]e simply do not
          see how we can fail also to recognize it in public school children under the
          disciplinary control of public school teachers. 110

          And as recognized by the Supreme Court in 1998, conduct “intended to injure”

  without any justifiable government interest most clearly will rise to the conscience-

  shocking level. 111




          107
              Id. at 236.
          108
              Id. at 232.
          109
              Webb v. McCullough, 828 F.2d 1151, 1158 (6th Cir.1987); see also Ohio Rev. Code
  § 333319.41.
          110
              Webb v. McCullough, 828 F.2d 1151, 1158 (6th Cir. 1987) (quoting Hall v. Tawney, 621 F.2d
  607, 613 (4th Cir. 1980)).
          111
              Lewis, 523 U.S. at 848-49; see also Range, 763 F.3d at 590 (relying on Lewis).
                                                    -18-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 19 of 27. PageID #: 1056

  Case No. 1:19-cv-02294
  Gwin, J.

          Moreover, the law is clearly established that any conduct of a government officer

  must be rationally related to a legitimate state interest and that deliberate indifference to an

  individual’s federally protected rights may be conscience-shocking. 112

          As such, a reasonable school employee knew or should have known that actions

  taken with the intent to injure a special education student and without any pedagogical

  purpose were constitutionally impermissible, even if the specific actions in question—such

  as juice-squirting—had not previously been held unlawful. 113

          As the Supreme Court has recognized, “officials can still be on notice that their

  conduct violates established law” even in novel factual circumstances—such as the instant

  juice-squirting incident. 114

          Accordingly, the Court rejects Defendant Baez’s qualified immunity argument and

  DENIES Defendants’ motion for summary judgment on Plaintiff’s substantive due process

  right to bodily integrity.

                42 U.S.C. § 1983 Claims Against Parma City School District (Count III)

          The Court now turns to the remaining § 1983 claim. Plaintiff brings a Monell

  liability claim against Defendant School District under a failure-to-train theory. 115

  Specifically, Plaintiff alleges that the School District failed to adequately train Baez or


          112
               Valot v. S.E. Local Sch. Dist. Bd. of Educ., 107 F.3d 1220, 1228 (6th Cir. 1997); Darrah v. City of
  Oak Park, 255 F.3d 301, 306 (6th Cir.2001)
           113
               United States v. Lanier, 520 U.S. 259, 271 (1997).
           114
               Safford Unified Sch. Dist. # 1 v. Redding, 557 U.S. 364, 377-78 (2009) (quoting Hope v.
  Pelzer, 536 U.S. 730, 741 (2002)). This is because, as Judge Posner has observed, “[t]he easiest cases don’t
  even arise. K.H. Through Murphy v. Morgan, 914 F.2d 846, 851 (7th Cir. 1990). For example, “[t]here has
  never been a section 1983 case accusing welfare officials of selling foster children into slavery; it does not
  follow that if such a case arose, the officials would be immune from damages liability because no previous
  case had found liability in those circumstances.” Id. Applied here, just because juice-squirting has not been
  previously found unconstitutional, it does not follow that an official who maliciously squirts juice on children
  is immune from liability.
           115
               Doc. 25 at 9-11; Doc. 49 at 22-24.
                                                        -19-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 20 of 27. PageID #: 1057

  Case No. 1:19-cv-02294
  Gwin, J.

  Santora “to ensure that citizens are not subjected to inappropriate and abusive police

  misconduct based on disability, ethnicity or for any other reason.” 116 As a result of

  Defendant’s claimed failure to train, Plaintiff alleges that Y.C. “has suffered and will

  continue to suffer substantial emotional distress, physical pain and suffering.” 117

          To defeat summary judgment on a failure-to-train claim, Plaintiff must show or

  create genuine dispute of material fact that “(1) the training or supervision was inadequate

  for the tasks performed; (2) the inadequacy was the result of the [entity’s] deliberate

  indifference; and (3) the inadequacy was closely related to or actually caused the injury.”118

          Plaintiff adduces enough evidence to create a genuine issue of material fact on her

  failure-to-train claim.

                 1. Training Adequacy

          As to the first prong, Plaintiff has raised a genuine issue of material fact as to

  whether the training or supervision was inadequate for the tasks performed. Plaintiff

  presents evidence that (1) two Parma City School employees asked for more resource-

  officer training on working with children; 119 and (2) that Baez said that he thought he was

  not supposed to be monitoring Y.C. and that the administration should have been more

  involved. 120




          116
                Doc. 25 at 10.
          117
                Id. at 11.
            Winkler v. Madison Cty., 893 F.3d 877, 902 (6th Cir. 2018) (quoting Ellis ex rel. Pendergrass v.
          118

  Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006)).
          119
              Doc. 42 at 19-23 (Anderson requested more training for SROs working with children); Doc. 44 at
  12 (Santora requested training for working with children).
          120
              Doc. 41 at 60.
                                                      -20-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 21 of 27. PageID #: 1058

  Case No. 1:19-cv-02294
  Gwin, J.

          In opposition, the School District argues and presents evidence that Baez had a day

  of crisis intervention training. 121

          The School District’s argument is unpersuasive. The question is whether Baez’s

  training was adequate—not whether he had any training. There is a dispute of fact as to

  whether Baez’s training was adequate.

                2. Deliberate Indifference

          As to the second prong, Plaintiff has raised a genuine issue of material fact as to

  whether the alleged training inadequacy resulted from the School District’s deliberate

  indifference.

          The indifference of government officials may be shown where, “in light of the duties

  assigned to specific . . . employees[,] the need for more or different training is so obvious,

  and the inadequacy so likely to result in the violation of constitutional rights, that the

  policymakers of the city can reasonably be said to have been deliberately indifferent to the

  need.” 122 Whether a plaintiff has succeeded in demonstrating such deliberate indifference

  is generally a question for the jury. 123

          To show the School District’s deliberate indifference, Plaintiff presents evidence that

  two School District employees asked for more resource-officer training. Specifically,

  Plaintiff presents evidence that (1) Officer Santora asked for more training on how to work




          121
              Doc. 36-1 at 17; Doc. 41 at 20.
          122
              City of Canton v. Harris, 489 U.S. 378, 390 (1989).
          123
              See Lee v. City of Los Angeles, 250 F.3d 668, 682 (9th Cir. 2001).
                                                      -21-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 22 of 27. PageID #: 1059

  Case No. 1:19-cv-02294
  Gwin, J.

  with children 124 and (2) Behavioral Analyst Hollee Anderson asked for “physical response”

  training for the school-resource officers. 125

          Defendant School District argues that these requests do not show the deliberate

  indifference. Regarding the Santora request, the School District points out that it occurred

  after the Y.C. incident, so that request should not factor into the deliberate indifference

  analysis. 126 And regarding the Anderson request, Defendant argues that even though the

  request occurred before the Y.C. incident, Anderson’s request does not show Parma’s

  deliberate indifference because Anderson had felt that the School District was receptive to

  her suggestion. 127

          Defendant Parma City School District is correct as to the Santora request. Santora’s

  after-the-fact request does not show that the School District was deliberately indifferent as

  to the allegedly inadequate training.

          However, the School District’s argument as to the Anderson request misses the

  mark. Whether Anderson felt the School District was receptive to her suggestion is

  irrelevant. What matters is whether Defendant School District was on notice that its

  training for school-resource officers was inadequate. And whether the Defendant School

  District responded to the problem.

          That Anderson requested more training for the officers before the Y.C. incident,

  along with the egregiousness of Baez’s conduct, 128 does tend to show that the School


          124
               Doc. 42 at 19-23 (Anderson requested more training for SROs working with children); Doc. 44 at
  12, 32 (Santora requested training for working with children).
           125
               Doc. 42 at 19-23 (Anderson requested more training for SROs working with children).
  126
      Doc. 52 at 7.
           127
               Doc. 52 at 7-8.
           128
               To state a failure-to-train claim absent a pattern of violations, a plaintiff may assert a “single
  incident” theory of liability by alleging that the constitutional deprivation at issue was the “obvious”
                                                       -22-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 23 of 27. PageID #: 1060

  Case No. 1:19-cv-02294
  Gwin, J.

  District was on notice that its training was deficient. At this stage of the inquiry, the Court

  views the facts in light most favorable to the nonmoving party and concludes that

  Anderson’s request and the egregiousness of Baez’s conduct create a dispute of fact

  whether the School District was deliberately indifferent as to the need for more resource-

  officer training.

                   3. Causality

            As to the third and final prong, Plaintiff has raised a genuine issue of material fact as

  to whether the alleged training inadequacy was closely related to or actually caused the

  injury.

            In opposition, Defendant School District argues that a lack of training did not cause

  Y.C.’s injury. 129 Defendant School District says that it is “patently obvious” that squirting

  juice on a child is inappropriate, and “[o]ne does not need specialized trained to know

  that.” 130

            Defendant is right that juice-squirting is obviously inappropriate, but, at the

  summary-judgment stage, the Court cannot conclude that adequate training would not

  have made a difference. 131 There is, at the very least, a dispute of material fact whether

  adequate training could have prevented Baez’s alleged conduct and Y.C.’s injury.

            In sum, the Court DENIES Defendants’ motion for summary judgment on Plaintiff’s

  Monell liability claim.



  consequence of the defendant’s failure to provide specific training. Connick v. Thompson, 563 U.S. 51, 61
  (2011).
          129
              Doc. 52 at 9.
            130
                  Id.
            131
            Doc. 44 at 12 (Santora testifying that specific training from Parma about working with children
  would have been beneficial).
                                                      -23-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 24 of 27. PageID #: 1061

  Case No. 1:19-cv-02294
  Gwin, J.

   III.     State-Law Claims (Counts IV – V)

            Plaintiff brings two supplemental state-law claims against Defendant Baez. With

  Count IV, Plaintiff claims Baez intentionally inflicted emotional distress upon Y.C. 132 With

  Count V, Plaintiff claims Baez deprived Y.C. of his right to be free from assault and

  battery. 133

            Defendant Baez argues that he is entitled to summary judgment on these claims

  because he is immune from liability under Ohio Rev. Code § 2744.03(A)(6) and because

  Plaintiff’s claims fail on the merits. 134

            The Court addresses each argument in turn.

                 Ohio Statutory Immunity

            Ohio Rev. Code § 2744.03(A)(6) provides protection from liability for employees of

  political subdivisions unless one of the following applies:

            (a) The employee’s acts or omissions were manifestly outside the scope of
            the employee’s employment or official responsibilities;
            (b) The employee’s acts or omissions were with malicious purpose, in bad
            faith, or in a wanton or reckless manner;
            (c) Civil liability is expressly imposed upon the employee by a section of the
            Revised Code.

            Construing the evidence in the light most favorable to Plaintiff, the Court cannot

  conclude that Ohio Rev. Code § 2744.03(A)(6) shields Defendant Baez from liability. As

  explained above, there is a dispute of fact whether Defendant Baez acted intentionally,

  recklessly, or in bad faith when he sprayed Y.C. with juice—any of which would defeat

  immunity under Ohio Rev. Code § 2744.03(A)(6)(b).


      132
          Doc. 25 at 11.
      133
          Id. at 13.
      134
          Doc. 45 at 22-24.
                                                 -24-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 25 of 27. PageID #: 1062

  Case No. 1:19-cv-02294
  Gwin, J.

                 Intentional Infliction of Emotional Distress Claim (Count IV)

          Plaintiff brings an intentional-infliction-of-emotional-distress claim against Defendant

  Baez on the basis of the alleged juice-squirting incident. 135

          To establish a claim for intentional infliction of emotional distress under Ohio law, a

  plaintiff must prove the following elements:

          (1) the defendant intended to cause, or knew or should have known that his
          actions would result in serious emotional distress;
          (2) the defendant’s conduct was so extreme and outrageous that it went
          beyond all possible bounds of decency and can be considered completely
          intolerable in a civilized community;
          (3) the defendant’s actions proximately caused psychological injury to the
          plaintiff; and
          (4) the plaintiff suffered serious mental anguish of a nature no reasonable
          person could be expected to endure. 136

          Extreme and outrageous conduct is conduct that goes beyond any possible bounds

  of decency and is so atrocious that it is “utterly intolerable in a civilized society.”137 “Mere

  insults, indignities, threats, annoyances and petty oppressions, or other trivialities” are

  insufficient to state a claim for relief. 138 Furthermore, in order for emotional distress to be

  “serious,” it must be an emotional injury “which is both severe and debilitating.” 139

          Construing the evidence in the light most favorable to Plaintiff, Plaintiff fails to show

  intentional infliction of emotional distress. Specifically, Plaintiff fails to show that Y.C.

  suffered serious mental anguish as a result of the incident. Y.C.’s sister says that Y.C. keeps

  to himself more “and doesn’t really talk to us unless when needed.” 140 However, Plaintiff


          135
                Doc. 25 at 11-13.
          136
               McKee v. McCann, 102 N.E.3d 38, 45 (Ohio Ct. App. 2017); accord Talley v. Family Dollar
  Stores of Ohio, Inc., 542 F.3d 1099, 1110 (6th Cir. 2008).
           137
               Yeager v. Local Union 20, 453 N.E.2d 666, 671 (1983) (abrogated on other grounds).
           138
               Id.
           139
               Paugh v. Hanks, 451 N.E.2d 759, 765 (1983).
          140
                Doc. 38 at 53.
                                                    -25-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 26 of 27. PageID #: 1063

  Case No. 1:19-cv-02294
  Gwin, J.

  submits no evidence of a significant change in Y.C.’s mental health treatment after the

  incident. And Defendants submit evidence that Y.C. has been doing well in school since

  the incident. 141

           Y.C.’s sister’s allegation, standing alone, does not show an emotional injury “which

  is both severe and debilitating.” 142 Accordingly, the Court GRANTS Defendant Baez’s

  motion for summary judgment on Plaintiff’s intentional infliction of emotional distress

  claim.

                 Assault and Battery Claim (Count V)

           Plaintiff brings an assault-and-battery claim against Defendant Baez on the basis of

  the alleged juice-squirting incident. 143

           To establish Plaintiff’s claim for assault and battery under Ohio law, she must show

  “(1) that the officers acted with an intent to cause harmful or offensive contact and (2) that

  such contact occurred (that’s battery) or that [Y.C.] thought that such contact would occur

  (that’s assault).” 144

           Construing the evidence in the light most favorable to Plaintiff, the Court concludes

  that Plaintiff has created a dispute of fact as to the battery. Plaintiff adduces evidence that,

  with the juice-squinting incident, Defendant Baez intended to cause offensive contact and

  that such contact occurred.

           Accordingly, the Court DENIES Defendant Baez’s motion for summary judgment on

  Plaintiff’s assault-and-battery claim.



           141
               Doc. 42 at 37.
           142
               Paugh, 451 N.E.2d at 765.
           143
               Doc. 25 at 13.
           144
               Howse v. Hodous, 953 F.3d 402, 410 (6th Cir. 2020).
                                                     -26-
Case: 1:19-cv-02294-JG Doc #: 55 Filed: 08/19/20 27 of 27. PageID #: 1064

  Case No. 1:19-cv-02294
  Gwin, J.

                                           Conclusion

         For these reasons, the Court GRANTS IN PART Defendants’ motions for summary

  judgment. 145 The following claims are DISMISSED: equal protection claims on the basis of

  disability against both Defendants (Count I); equal protection claims on the basis of race or

  ethnicity against both Defendants (Count I); all claims under the Fourth Amendment against

  both Defendants (Count II); intentional infliction of emotional distress against both

  Defendants (Count IV); assault and battery against the School District (Count V); and all

  claims against Defendant Baez in his official capacity (Count I - IV). The Court DENIES

  Defendants’ motions for summary judgment on all other counts.



         IT IS SO ORDERED.


  Dated: August 19, 2020                              s/        James S. Gwin___________
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE




         145
               Doc. 36; Doc. 45.
                                               -27-
